Citation Nr: 0106121	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-08 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hilary L. Goodman



REMAND

The veteran served on active duty during the period from 
March 1941 to May 1946, from July 1946 to January 1949 and 
from February 1951 to January 1954.  During his last period 
of service he was awarded the Combat Infantryman Badge.

This appeal arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which apparently reopened the veteran's claim 
for service connection for a psychiatric disability and 
denied service connection for post-traumatic stress disorder 
as not well-grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board of 
Veterans' Appeals (Board) were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).

It is herein noted that the veteran indicated, in a March 
2000 statement, that he has applied to the United States Army 
to correct his military records to show that he was a 
Japanese prisoner of war for more then three months rather 
than three days.  The veteran also stated in March 2000 that 
he was told by a veterans service officer that he would not 
have a hearing because sufficient evidence was not of record.  
The VA Form 8 indicates only that the veteran did not appear 
for his hearing.  The veteran's current representative has 
related that the veteran failed to report for an April 2000 
scheduled examination as he was out of the state.

Therefore, for these reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The RO should contact the appropriate 
service department authorities in order 
to determine the action taken with 
respect the veteran's request for 
correction of his military records.  Both 
a copy of the request and the response 
received should be associated with the 
veteran's claims file.

3.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for his psychiatric 
disability since January 1999.  After 
securing any necessary authorization, the 
RO should secure copies of all pertinent 
treatment reports identified by the 
veteran which are not currently of 
record.  All records obtained should be 
associated with the claims file.

4.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
psychiatric examination.  The examiner is 
requested to conduct a comprehensive 
review of the veteran's claims file, 
including the service medical records, 
reports of examination, VA treatment 
records and private medical records.  
Following this review, and an examination 
of the veteran, to include any necessary 
tests and studies, any current 
psychiatric disabilities should be 
identified.  The physician is requested 
to proffer an opinion with supporting 
analysis, as to whether it is at least as 
likely as not that any current 
psychiatric disability is related to the 
veteran's military service.  A complete 
rationale for all opinions expressed 
should be provided.

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

5.  Thereafter, the veteran should be 
asked if he desires a hearing.

6.  Upon completion of the above, the RO 
should re-adjudicate the veteran's claim 
for service connection for a psychiatric 
disability, including post-traumatic 
stress disorder.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



